Plaintiff has appealed from an order of the Albany Special Term of the Supreme Court vacating his notice to take the deposition of defendant, Chrysler Corporation, and to examine that defendant before trial. Plaintiff is an infant. Defendant, Roach, is the owner of a Plymouth sedan automobile manufactured by defendant, Chrysler Corporation, which Roach purchased in the year 1940. On May 12, 1946, plaintiff was a passenger in this automobile which was being operated with the consent of defendant Roach. While the automobile was being operated plaintiff alleges that one of the door latches gave way causing the door to open and that as a result plaintiff was thrown from such car to the pavement and was injured. This action was instituted by him to recover damages against the two defendants on the theory that they were guilty of negligence. The answer denies negligence on the part of each defendant. Plaintiff desires to examine defendant, Chrysler Corporation, to know what tests and inspections it made of the ear while being manufactured and to ascertain whether or not the same was equipped with door latches and a positive lock. The Special Term denied the application in the exercise of discretion. We think the papers are insufficient to warrant the relief which plaintiff asks. Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.